Citation Nr: 1221238	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a compensable rating for residuals of left spermatic cord stripping.

2. Entitlement to service connection for a low back disability, to include lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1992 to March 1995.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in August 2009, and a substantive appeal was timely received in September 2009.  

In November 2009, the Veteran withdrew his claim of entitlement to service connection for hearing loss and this claim is no longer in appellate status.  

In March 2012 the issues on appeal were remanded for a Board hearing.  In May 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In November 2009 the Veteran testified at a RO hearing.  Transcripts of the hearings are in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for a low back disability, to include lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of left spermatic cord stripping are manifested by no more than occasional and mild pain; there is no severe to complete paralysis of the ilioinguinal nerve area.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of left spermatic cord stripping have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8730 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in November 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service records, private medical records, VA medical records, and records from the Social Security Administration (SSA) were obtained and associated with the claims folder.  The Veteran was afforded VA examinations in December 2007, in June 2008, and in December 2009 which are adequate for rating purposes.  As the evidence does not suggest a material change in the Veteran's disability since he was last examined by VA in 2009, a reexamination is not warranted under 38 C.F.R. § 3.327.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of left spermatic cord stripping are rated by analogy under Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, which is the most appropriate Diagnostic Code under which to rate this disability.  Under Diagnostic Code 8530 for paralysis of the ilioinguinal nerve, Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, and Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, a noncompensable rating is warranted for mild or moderate paralysis, and a 10 percent rating is warranted for severe to complete paralysis.  A maximum 10 percent disability rating is assigned for neuritis and neuralgia of the ilioinguinal nerve analogously when these disorders cause manifestations analogous to severe to complete paralysis.  See 38 C.F.R. §§ 4.123 , 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.  The Board notes that it is not necessary at this juncture to address and evaluate the residual scar as a rating decision in May 2010 granted a separate rating for a left groin scar.  The Veteran has not appealed the assigned rating and the issue is not in appellate status.  


Evidence and Analysis

By way of history, a rating decision in March 2002 granted service connection for residuals of left spermatic cord stripping as the Veteran underwent left inguinal cord stripping during service and post-service medical records showed left groin pain.  

Based on the evidence of record, during the appeal period the findings do not more nearly approximate or equate to the criteria for a compensable rating of 10 percent under Diagnostic Code 8730 as residuals of left spermatic cord stripping are not manifested by severe to complete paralysis and the lay and medical evidence shows the disability at most has been manifested by pain, which has been characterized as occasional and mild.  In statements dated in August 2008 and in April 2009, and testimony dated in November 2009 and in May 2012, the Veteran indicated that he had some limitations and flare-ups and there was discomfort and pain sometimes.  As for the medical evidence, on VA examination in December 2007, the Veteran complained of occasional left testicle/cord pain if he was doing strenuous activity or heavy lifting.  The examiner indicated that the pain did not significantly effect his occupational and usual daily activities.  On VA examination in June 2008, the Veteran complained of left cord pain and the examiner indicated that the pain did affect his occupational and daily activities but noted that the effect on recreation and exercise was mild and on sports was moderate.  On VA examination in December 2009, the diagnosis was mild left spermatic cord pain, which mildly affected the Veteran's ability to exercise, shop, and do chores.  

As the criteria for a compensable rating for residuals of left spermatic cord stripping have not been met, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

In April 2008, while he was still working, the Veteran stated that he was able to work but that the constant bending and stepping irritated his incision area.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of left spermatic cord stripping.  The Veteran's signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for residuals of left spermatic cord stripping is denied. 


REMAND

In May 2012 the Veteran testified that three months after separation from service in March 1995, he started seeing a chiropractor for his low back discomfort; however, these records are unavailable.  He explained that he did not seek treatment for back problems during service because he did not think it was important.  The Veteran noted that the first chiropractor whom he saw after service reviewed his x-rays and thought he had a low back strain because he was in the infantry and had to carry heavy weight.  He also stated that another chiropractor determined that his low back condition was due to physical stress that accumulated over the years and a neurologist indicated that it was a good possibility he had nerve damage in his lower back due to service.  The Veteran testified that after service he did not have physically demanding jobs when he worked at an automobile manufacturing facility.  

The Veteran's DD 214 Form shows he was a rifleman during service.  Service treatment records include a statement which is undated but appears to have been written approximately 6 months prior to discharge whereby the Veteran indicated that he had recurrent mid-back pain.  Private medical records beginning in September 2003 show back pain.  In September 2008 nerve study tests show an old right L4 radiculopathy.  In May 2009, there is a diagnosis of degenerative disk disease with low back pain.  Medical records associated with SSA determinations in August 2008 show the Veteran was working as a welder for Toyota.  That same month the records show that the Veteran had low back strain and indicate that the origin of the low back pain was unknown but could be related to muscle spasms or fibromyalgia.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between the current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Under these circumstances a VA examination is necessary to determine the nature and etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination with an appropriate specialist to determine the nature and likely etiology of his current low back disability.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current low back disability is related to active duty service.  

For purposes of the opinion being sought, the examiner should specifically address the following:

* The Veteran's military occupational specialty as a rifleman during service; 

* the Veteran's statement 6 months prior to discharge from service indicating that he had recurrent mid-back pain; and 

* the Veteran's post-service occupation in automobile manufacturing and in welding. 

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


